DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, filled on 12/2/2022, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over MASUMIYA et al. US 2018/0307197 (hereinafter MASUMIYA) in view of KANEKO US 2018/0299859 (hereinafter KANEKO).

Regarding claim 11, MASUMIYA teaches: a method, comprising:
removing, using a Computer Numerical Controller (CNC) machine tool and further using a toolpath trajectory, material from a workpiece to create a first machined workpiece ([0005] - - NC machine tool), wherein the CNC machine tool comprises:
two or more linear machine axes, or two or more linear machine axes and one or more rotational machine axes ([0018] - - x, y, z are linear axes); and
a spindle configured to hold a rotary tool having at least one cutting edge for removing the material from the workpiece ([0018] - - spindle); wherein the toolpath trajectory is configured to cause at least one of the linear axes to reciprocate while the other axes are utilized to traverse a contour on the workpiece (Fig. 1, Fig. 3, [0018] - - a milling machine having rotatable spindle and x,y,z axis; Fig. 3, [0024] - - Fig. 3 shows Z axis moves the ball end mill up and down (up at side, down at the center of the workpiece), thus Z axis reciprocates);
measuring the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine one or more errors (Fig. 2, S16, S18, S20, [0025] - -  measuring a machined part; [0026] - - determine error);
mirroring the one or more errors with respect to the desired geometry to create a correction point template (Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points);
utilizing the correction point template to create a corrected toolpath trajectory (Fig. 2, S22, [0028] - - generate corrected tool path); and
removing, using the CNC machine tool and further using the corrected toolpath trajectory, material from the first machined workpiece or a second workpiece to create a second machined workpiece with an improved geometry accuracy in comparison to the desired geometry (Fig. 2, S24, [0028] - - machine workpiece along the corrected tool path).

But MASUMIYA does not explicitly teach: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands.

However, KANEKO teaches: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands (Fig. 14, Fig. 16, [0194] -[0196] - - corrects the tool path by moving the correction command points; Fig.14 and Fig. 16 shows superimposing correction points onto the servo commands.). 

MASUMIYA and KANEKO are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by MASUMIYA, and incorporating correcting toolpath by superimposing correction point template onto the commands, as taught by KANEKO.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve machining quality without deteriorating work efficiency, as suggested by KANEKO ([0024]).

Regarding claim 12, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the rotary tool is a grinding wheel, a milling tool, or a boring tool ([0018] - - milling machine).

Regarding claim 14, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the corrected toolpath trajectory is created by a computer that is external from the CNC machine tool (Fig. 1 - - the toolpath generation device is external from machine tool).

Regarding claim 15, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the corrected toolpath trajectory is created in a machine code format that is compatible with a processor of the CNC machine tool ([0020] - - tool path generation device transmit NC data to the NC device of the machine tool).

Regarding claim 17, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the first machined workpiece is measured for geometric accuracy by a metrology device while the first machined workpiece is positioned on the same CNC machine tool that removed the material (Fig. 3, [0025] - - measuring probe is mounted on the spindle of the same machine tool).

Regarding claim 18, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the metrology device is a mechanical contacting probe, a non-contacting scanner, or a non-contacting probe (Fig. 3, [0025] - - contacting probe).

Claims 1, 2, 4, 5, 7 – 10, 19 – 22, 24, 25, 27, 28, 31 – 33, 35, 36, 38, 39, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over MASUMIYA et al. US 2018/0307197 (hereinafter MASUMIYA) in view of Stacklies US 2005/0177270 (hereinafter Stacklies) and further in view of KANEKO US 2018/0299859 (hereinafter KANEKO).

Regarding claim 1, MASUMIYA teaches: a method, comprising:
removing, using a Computer Numerical Controller (CNC) machine tool and further using a toolpath trajectory, material from a workpiece to create a first machined workpiece ([0005] - - NC machine tool), wherein the CNC machine tool comprises:
two or more linear machine axes, or two or more linear machine axes and one or more rotational machine axes ([0018] - - x, y, z are linear axes); and
a spindle configured to hold a rotary tool having at least one cutting edge for removing the material from the workpiece ([0018] - - spindle);
measuring the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine one or more errors (Fig. 2, S16, S18, S20, [0025] - -  measuring a machined part; [0026] - - determine error);
mirroring the one or more errors with respect to the desired geometry to create a correction point template (Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points);
utilizing the correction point template to create a corrected toolpath trajectory (Fig. 2, S22, [0028] - - generate corrected tool path); and
removing, using the CNC machine tool and further using the corrected toolpath trajectory, material from the first machined workpiece or a second workpiece (Fig. 2, S24, [0028] - - machine workpiece along the corrected tool path).

But MASUMIYA does not explicitly teach: create a second machined workpiece with an improved geometry accuracy of better than 2 micrometers in comparison to the desired geometry.

However, Stacklies teaches: create a second machined workpiece with an improved geometry accuracy of better than 2 micrometers in comparison to the desired geometry ([0026],[0027] - - produce lenses with accuracies in the micrometer range by the correction overlays). 

MASUMIYA and Stacklies are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by MASUMIYA, and incorporating producing product accuracies in the micrometer range, as taught by Stacklies.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product accuracy, as suggested by Stacklies ([0027]).

But the combination of MASUMIYA and Stacklies does not explicitly teach: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands.

However, KANEKO teaches: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands (Fig. 14, Fig. 16, [0194] -[0196] - - corrects the tool path by moving the correction command points; Fig.14 and Fig. 16 shows superimposing correction points onto the servo commands.). 

MASUMIYA, Stacklies and KANEKO are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MASUMIYA and Stacklies, and incorporating correcting toolpath by superimposing correction point template onto the commands, as taught by KANEKO.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve machining quality without deteriorating work efficiency, as suggested by KANEKO ([0024]).

Regarding claim 2, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the rotary tool is a grinding wheel, a milling tool, or a boring tool ([0018] - - milling machine).

Regarding claim 4, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the corrected toolpath trajectory is created by a computer that is external from the CNC machine tool (Fig. 1 - - the toolpath generation device is external from machine tool).

Regarding claim 5, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the corrected toolpath trajectory is created in a machine code format that is compatible with a processor of the CNC machine tool ([0020] - - tool path generation device transmit NC data to the NC device of the machine tool).

Regarding claim 7, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the first machined workpiece is measured for geometric accuracy by a metrology device while the first machined workpiece is positioned on the same CNC machine tool that removed the material (Fig. 3, [0025] - - measuring probe is mounted on the spindle of the same machine tool).

Regarding claim 8, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the metrology device is a mechanical contacting probe, a non-contacting scanner, or a non-contacting probe (Fig. 3, [0025] - - contacting probe).

Regarding claim 9, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

Stacklies further teaches: the first machined workpiece is measured for geometric accuracy on a metrology device that is independent of the CNC machine tool ([0012] - - the workpiece is measured by precision coordinate-measuring machines).

MASUMIYA, Stacklies and KANEKO are combinable for the same rationale as set forth.

Regarding claim 10, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

Stacklies further teaches: the metrology device is a coordinate measuring machine, a roundness gauge, a cylindricity gauge, or a bore gauge ([0012] - - the workpiece is measured by precision coordinate-measuring machines).

MASUMIYA, Stacklies and KANEKO are combinable for the same rationale as set forth.

Regarding claim 19, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

But the combination of MASUMIYA and KANEKO does not explicitly teach: the first machined workpiece is measured for geometric accuracy on a metrology device that is independent of the CNC machine tool.

However, Stacklies teaches: the first machined workpiece is measured for geometric accuracy on a metrology device that is independent of the CNC machine tool ([0012] - - the workpiece is measured by precision coordinate-measuring machines).

MASUMIYA, KANEKO and Stacklies are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MASUMIYA and KANEKO, and incorporating independent metrology device, as taught by Stacklies.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product accuracy, as suggested by Stacklies ([0027]).

Regarding claim 20, the combination of MASUMIYA, KANEKO and Stacklies teaches all the limitations of the base claims as outlined above. 

Stacklies further teaches: the metrology device is a coordinate measuring machine, a roundness gauge, a cylindricity gauge, or a bore gauge ([0012] - - the workpiece is measured by precision coordinate-measuring machines).

MASUMIYA, KANEKO and Stacklies are combinable for the same rationale as set forth.

Regarding claim 21, MASUMIYA teaches: a system, comprising:
a Computer Numerical Controller (CNC) machine tool ([0005] - - NC machine tool) comprising:
two or more linear machine axes, or two or more linear machine axes and one or more rotational machine axes ([0018] - - x, y, z are linear axes); and
a spindle configured to hold a rotary tool having at least one cutting edge for removing material from a workpiece ([0018] - - spindle); and
one or more processors configured, upon execution, to:
utilize a toolpath trajectory to cause the CNC machine tool to remove material from the workpiece to create a first machined workpiece (Fig. 2, S14 [0024] - - machine a workpiece using received tool path);
receive a correction point template representing one or more errors in the first machined workpiece in comparison to a desired geometry (Fig. 2, [0025]-[0028] - - calculate correction points);
utilize the correction point template to create a corrected toolpath trajectory (Fig. 2, [0028] - - generate 2nd tool path using the correction points); and
utilize the corrected toolpath trajectory to cause the CNC machine tool to remove material from the workpiece or a second workpiece to create a second machined workpiece with an improved geometry accuracy  (Fig. 2, S24, [0028] - - machine workpiece along the corrected tool path).

But MASUMIYA does not explicitly teach: create a second machined workpiece with an improved geometry accuracy of better than 2 micrometers in comparison to the desired geometry.

However, Stacklies teaches: create a second machined workpiece with an improved geometry accuracy of better than 2 micrometers in comparison to the desired geometry ([0026],[0027] - - produce lenses with accuracies in the micrometer range by the correction overlays). 

MASUMIYA and Stacklies are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by MASUMIYA, and incorporating producing product accuracies in the micrometer range, as taught by Stacklies.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product accuracy, as suggested by Stacklies ([0027]).

But the combination of MASUMIYA and Stacklies does not explicitly teach: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands.

However, KANEKO teaches: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands (Fig. 14, Fig. 16, [0194] -[0196] - - corrects the tool path by moving the correction command points; Fig.14 and Fig. 16 shows superimposing correction points onto the servo commands.). 

MASUMIYA, Stacklies and KANEKO are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MASUMIYA and Stacklies, and incorporating correcting toolpath by superimposing correction point template onto the commands, as taught by KANEKO.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve machining quality without deteriorating work efficiency, as suggested by KANEKO ([0024]).

Regarding claim 22, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the rotary tool is a grinding wheel, a milling tool, or a boring tool ([0018] - - milling machine).

Regarding claim 24, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: at least one of the processors is a processor that is external from the CNC machine tool, wherein the external processor is configured, upon execution, to mirror the one or more errors with respect to the desired geometry to create the correction point template (Fig. 1 - - the toolpath generation device is external from machine tool; Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points).

Regarding claim 25, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the corrected toolpath trajectory is created in a machine code format that is compatible with a processor of the CNC machine tool ([0020] - - tool path generation device transmit NC data to the NC device of the machine tool).

Regarding claim 27, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: a metrology device configured to measure the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine the one or more errors to create the correction point template, while the first machined workpiece is positioned on the same CNC machine tool that removed the material (Fig. 3, [0025] - - measuring probe is mounted on the spindle of the same machine tool).

Regarding claim 28, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the metrology device is a mechanical contacting probe, a non-contacting scanner, or a non-contacting probe (Fig. 3, [0025] - - contacting probe).

Regarding claim 31, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: to mirror the one or more errors with respect to the desired geometry to create the correction point template (Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring).

Regarding claim 32, MASUMIYA teaches: a system, comprising:
a Computer Numerical Controller (CNC) machine tool comprising:
two or more linear machine axes, or two or more linear machine axes and one or more rotational machine axes ([0018] - - x, y, z are linear axes); and
a spindle configured to hold a rotary tool having at least one cutting edge for removing material from a workpiece ([0018] - - spindle), wherein the CNC machine tool is configured to reciprocate at least one of the linear machine axes while the other axes are utilized to traverse a contour on the workpiece (Fig. 1, Fig. 3, [0018] - - a milling machine having rotatable spindle and x,y,z axis; Fig. 3, [0024] - - Fig. 3 shows Z axis moves the ball end mill up and down (up at side, down at the center of the workpiece), thus Z axis reciprocates); and
one or more processors configured, upon execution, to:
utilize a toolpath trajectory to cause the CNC machine tool to remove material from the workpiece to create a first machined workpiece (Fig. 2, S14 [0024] - - machine a workpiece using received tool path);
receive a correction point template representing one or more errors in the first machined workpiece in comparison to a desired geometry (Fig. 2, [0025]-[0028] - - calculate correction points);
utilize the correction point template to create a corrected toolpath trajectory (Fig. 2, [0028] - - generate 2nd tool path using the correction points); and
utilize the corrected toolpath trajectory to cause the CNC machine tool to remove material from the workpiece or a second workpiece to create a second machined workpiece with an improved geometry accuracy  (Fig. 2, S24, [0028] - - machine workpiece along the corrected tool path).

But MASUMIYA does not explicitly teach: create a second machined workpiece with an improved geometry accuracy of better than 2 micrometers in comparison to the desired geometry.

However, Stacklies teaches: create a second machined workpiece with an improved geometry accuracy of better than 2 micrometers in comparison to the desired geometry ([0026],[0027] - - produce lenses with accuracies in the micrometer range by the correction overlays). 

MASUMIYA and Stacklies are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by MASUMIYA, and incorporating producing product accuracies in the micrometer range, as taught by Stacklies.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product accuracy, as suggested by Stacklies ([0027]).

But the combination of MASUMIYA and Stacklies does not explicitly teach: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands.

However, KANEKO teaches: the corrected toolpath trajectory is created by modifying linear and/or rotational axis servo commands during a servo cycle, wherein the linear and/or rotational axis servo commands are modified by superimposing the correction point template onto the linear and/or rotational axis servo commands (Fig. 14, Fig. 16, [0194] -[0196] - - corrects the tool path by moving the correction command points; Fig.14 and Fig. 16 shows superimposing correction points onto the servo commands.). 

MASUMIYA, Stacklies and KANEKO are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of MASUMIYA and Stacklies, and incorporating correcting toolpath by superimposing correction point template onto the commands, as taught by KANEKO.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve machining quality without deteriorating work efficiency, as suggested by KANEKO ([0024]).
Regarding claim 33, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the rotary tool is a grinding wheel, a milling tool, or a boring tool ([0018] - - milling machine).

Regarding claim 35, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: at least one of the processors is a processor that is external from the CNC machine tool, wherein the external processor is configured, upon execution, to mirror the one or more errors with respect to the desired geometry to create the correction point template (Fig. 1 - - the toolpath generation device is external from machine tool; Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points) ).

Regarding claim 36, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the corrected toolpath trajectory is created in a machine code format that is compatible with a processor of the CNC machine tool ([0020] - - tool path generation device transmit NC data to the NC device of the machine tool).

Regarding claim 38, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: a metrology device configured to measure the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine the one or more errors to create the correction point template (Fig. 2, Fig. 4, [0025] - -  measuring a machined part; [0026] - - determine error; [0027] - - calculate the symmetrical point is mirroring; calculate correction points), while the first machined workpiece is positioned on the same CNC machine tool that removed the material (Fig. 3, [0025] - - measuring probe is mounted on the spindle of the same machine tool).

Regarding claim 39, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the metrology device is a mechanical contacting probe, a non-contacting scanner, or a non-contacting probe (Fig. 3, [0025] - - contacting probe).

Regarding claim 42, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: to mirror the one or more errors with respect to the desired geometry to create the correction point template (Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points).

Regarding claim 45, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

KANEKO further teaches: the linear and/or rotational axis servo commands are modified before execution of a servo controller of the CNC machine tool (Fig. 3, [0209],[0210] - - stores the corrected tool path data in the corrected-tool-path-data storing unit; this shows the tool path is corrected before machining).

MASUMIYA, Stacklies and KANEKO are combinable for the same rationale as set forth.

Claims 3, 23, 34 are rejected under 35 U.S.C. 103 as being unpatentable over MASUMIYA et al. US 2018/0307197 (hereinafter MASUMIYA) in view of Stacklies US 2005/0177270 (hereinafter Stacklies) and KANEKO US 2018/0299859 (hereinafter KANEKO) and further in view of Hong et al. US 2007/0091094 (hereinafter Hong).

Regarding claim 3, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

But the combination of MASUMIYA, Stacklies and KANEKO does not explicitly teach: the corrected toolpath trajectory is created by an internal computer of the CNC machine tool.

However, Hong teaches: the corrected toolpath trajectory is created by an internal computer of the CNC machine tool (Fig. 1, [0008], [0104] - - CNC machine correct tool path). 

MASUMIYA, Stacklies, KANEKO and Hong are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MASUMIYA, Stacklies and KANEKO, and incorporating creating corrected tool path by an internal computer of CNC, as taught by Hong.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate error, as suggested by Hong ([0104]).

Regarding claim 23, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the processor is configured, upon execution, to mirror the one or more errors with respect to the desired geometry to create the correction point template (Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points).

But the combination of MASUMIYA, Stacklies and KANEKO does not explicitly teach: at least one of the processors is an internal processor of the CNC machine tool.

However, Hong teaches: at least one of the processors is an internal processor of the CNC machine tool (Fig. 1, [0008], [0104] - - CNC machine correct tool path). 

MASUMIYA, Stacklies, KANEKO and Hong are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of MASUMIYA, Stacklies and KANEKO, and incorporating creating corrected tool path by an internal computer of CNC, as taught by Hong.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate error, as suggested by Hong ([0104]).

Regarding claim 34, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

MASUMIYA further teaches: the processor is configured, upon execution, to mirror the one or more errors with respect to the desired geometry to create the correction point template (Fig. 2, Fig. 4, [0027] - - calculate the symmetrical point is mirroring; calculate correction points).

But the combination of MASUMIYA, Stacklies and KANEKO does not explicitly teach: at least one of the processors is an internal processor of the CNC machine tool.

However, Hong teaches: at least one of the processors is an internal processor of the CNC machine tool (Fig. 1, [0008], [0104] - - CNC machine correct tool path). 

MASUMIYA, Stacklies, KANEKO and Hong are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of MASUMIYA, Stacklies and KANEKO, and incorporating creating corrected tool path by an internal computer of CNC, as taught by Hong.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate error, as suggested by Hong ([0104]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MASUMIYA et al. US 2018/0307197 (hereinafter MASUMIYA) in view of KANEKO US 2018/0299859 (hereinafter KANEKO) in view of Hong et al. US 2007/0091094 (hereinafter Hong).

Regarding claim 13, the combination of MASUMIYA and KANEKO teaches all the limitations of the base claims as outlined above. 

But the combination of MASUMIYA and KANEKO does not explicitly teach: the corrected toolpath trajectory is created by an internal computer of the CNC machine tool.

However, Hong teaches: the corrected toolpath trajectory is created by an internal computer of the CNC machine tool (Fig. 1, [0008], [0104] - - CNC machine correct tool path). 

MASUMIYA, KANEKO and Hong are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MASUMIYA and KANEKO, and incorporating creating corrected tool path by an internal computer of CNC, as taught by Hong.  

One of ordinary skill in the art would have been motivated to do this modification in order to compensate error, as suggested by Hong ([0104]).

Claims 29, 30, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over MASUMIYA et al. US 2018/0307197 (hereinafter MASUMIYA) in view of Stacklies US 2005/0177270 (hereinafter Stacklies) and KANEKO US 2018/0299859 (hereinafter KANEKO) and further in view of JONAS et al. US 2016/0146589 (hereinafter JONAS).

Regarding claim 29, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

But the combination of MASUMIYA, Stacklies and KANEKO does not explicitly teach: a metrology device configured to measure the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine the one or more errors to create the correction point template, wherein the metrology device is connected to the CNC machine tool such that the first machined workpiece can be exchanged between the CNC machine tool and the metrology device by automation. 

However, JONAS teaches: a metrology device configured to measure the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine the one or more errors to create the correction point template, wherein the metrology device is connected to the CNC machine tool such that the first machined workpiece can be exchanged between the CNC machine tool and the metrology device by automation (Fig. 3, [0042] - - a robot transfer workpiece from machine tool to the measuring apparatus automatically; [0052] - - generate error map). 

MASUMIYA, Stacklies, KANEKO and JONAS are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of MASUMIYA, Stacklies and KANEKO, and incorporating creating corrected tool path by an internal computer of CNC, as taught by JONAS.  

One of ordinary skill in the art would have been motivated to do this modification in order to minimize the time during which the machine tool is not machining workpieces, as suggested by JONAS ([0006]).

Regarding claim 30, MASUMIYA, Stacklies, KANEKO and JONAS teaches all the limitations of the base claims as outlined above. 

JONAS further teaches: the metrology device is a coordinate measuring machine, a roundness gauge, a cylindricity gauge, or a bore gauge. ([0033] - - coordinate measuring machine).

MASUMIYA, Stacklies, KANEKO and JONAS are combinable for the same rationale as set forth.

Regarding claim 40, the combination of MASUMIYA, Stacklies and KANEKO teaches all the limitations of the base claims as outlined above. 

But the combination of MASUMIYA, Stacklies and KANEKO does not explicitly teach: a metrology device configured to measure the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine the one or more errors to create the correction point template, wherein the metrology device is connected to the CNC machine tool such that the first machined workpiece can be exchanged between the CNC machine tool and the metrology device by automation. 

However, JONAS teaches: a metrology device configured to measure the first machined workpiece for geometric accuracy in comparison to a desired geometry to determine the one or more errors to create the correction point template, wherein the metrology device is connected to the CNC machine tool such that the first machined workpiece can be exchanged between the CNC machine tool and the metrology device by automation (Fig. 3, [0042] - - a robot transfer workpiece from machine tool to the measuring apparatus automatically; [0052] - - generate error map). 

MASUMIYA, Stacklies, KANEKO and JONAS are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of MASUMIYA, Stacklies and KANEKO, and incorporating creating corrected tool path by an internal computer of CNC, as taught by JONAS.  

One of ordinary skill in the art would have been motivated to do this modification in order to minimize the time during which the machine tool is not machining workpieces, as suggested by JONAS ([0006]).

Regarding claim 41, MASUMIYA, Stacklies, KANEKO and JONAS teaches all the limitations of the base claims as outlined above. 

JONAS further teaches: the metrology device is a coordinate measuring machine, a roundness gauge, a cylindricity gauge, or a bore gauge. ([0033] - - coordinate measuring machine).

MASUMIYA, Stacklies, KANEKO and JONAS are combinable for the same rationale as set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116